Case 1:19-cv-00516-SKC Document 1 Filed 02/21/19 USDC Colorado Page 1 of 6




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

Civil Action No. ____________________

CHARLES E. GIEBEL, II,

               Plaintiff,

v.

SOUTHWEST AIRLINES CO.,

               Defendant.



                                   NOTICE OF REMOVAL


TO:    THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR
       THE DISTRICT OF COLORADO


       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant

Southwest Airlines Co. (“Southwest”) hereby removes the case captioned Charles E. Giebel v.

Southwest Airlines Co., from the District Court, Denver County, State of Colorado, to the U.S.

District Court for the District of Colorado on the ground that jurisdiction exists under 28 U.S.C.

§ 1332. In support of removal under 28 U.S.C. § 1441(b), Southwest states as follows:

                                        BACKGROUND

       1.      On January 23, 2019, Plaintiff Charles E. Giebel, II (“Plaintiff”) filed a Complaint

(“Complaint”) against Southwest in the District Court, Denver County, Colorado (“State Court

Action”).
Case 1:19-cv-00516-SKC Document 1 Filed 02/21/19 USDC Colorado Page 2 of 6




       2.      Plaintiff served Allstate with the Complaint on January 24, 2019 by service on its

registered agent, Corporation System. (See January 28, 2019 affidavit of service submitted

herewith.)

       3.      The allegations in the Complaint stem from an injury occurring on a Southwest

flight on or about March 22, 2017. (See Compl. ¶¶ 3-6.)

       4.      Plaintiff alleges that Southwest employees failed to prevent another passenger

from dropping a bag on Plaintiff. (Id. ¶¶ 5-6.)

       5.      Plaintiff asserts two claims for relief: negligence and common carrier liability.

(Id. ¶¶ 7-14 and 15-24.)

       6.      Plaintiff requests “judgment against Defendant, Southwest Airlines Co., in an

amount to be determined at trial, plus costs, interest from March 22, 2017, and such other and further

relief as the Court deems just and equitable.” (Id. WHEREFORE clause, p. 4.)

       7.      Southwest contends that its actions were reasonable, and it did not commit

negligence or common carrier liability.

I.     REMOVAL IS TIMELY

       1.      This Notice of Removal is filed within thirty (30) days after service of the

Complaint on Defendant, which occurred on January 24, 2019. (See January 28, 2019 affidavit of

service submitted herewith.)

       2.      Removal of this action is therefore timely under 28 U.S.C. § 1446(b)(1). See

Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354 (1999) (stating that

“defendant’s period for removal will be no less than 30 days from service”).




                                                  2
Case 1:19-cv-00516-SKC Document 1 Filed 02/21/19 USDC Colorado Page 3 of 6




II.    DIVERSITY OF CITIZENSHIP EXISTS

       3.      A notice of removal need only plausibly allege facts establishing diversity

jurisdiction. See Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014).

Extrinsic proof of facts establishing diversity jurisdiction may be required only when the plaintiff

challenges or the court questions jurisdiction. See Id.

       4.      Plaintiff is a resident and citizen of Colorado. (See Compl. ¶1.)

       5.      Defendant is an airline organized in the State of Texas and with its principal place

of business in the State of Texas. (See Compl. ¶ 2; Colorado Secretary of State summary,

attached as Exhibit 1.)

       6.      Because the parties are citizens of different states, and Southwest is not a citizen

of Colorado, complete diversity exists and removal is proper. See 28 U.S.C. § 1332(a)(1),

§ 1332(c)(1), and § 1441.

III.   THE AMOUNT IN CONTROVERSY EXCEEDS $75,000, EXCLUSIVE OF
       INTEREST AND COSTS

       7.      The amount in controversy in this action exceeds $75,000, exclusive of interest

and costs, as is required to maintain diversity jurisdiction. See Dart Cherokee, 135 S. Ct. at 554

(“[A]s specified in § 1446(a), a defendant’s notice of removal need include only a plausible

allegation that the amount in controversy exceeds the jurisdictional threshold.”).

       8.      Plaintiff alleges that he sustained multiple injuries of a continuing and permanent

nature, including shoulder pain, head pain, abrasion and bleeding, right elbow pain, and right

shoulder pain. He seeks compensation for pain and suffering, loss of enjoyment of life, past and

future medical expenses—which he alleges are continuing to accrue due to the continuing nature

of the injury—and physical impairment. (Compl. ¶¶ 22-24.)


                                                  3
Case 1:19-cv-00516-SKC Document 1 Filed 02/21/19 USDC Colorado Page 4 of 6




       9.       Plaintiff’s civil cover sheet filed in state court confirms that the amount in

controversy exceeds $75,000, exclusive of interest and costs. Plaintiff indicated that he seeks “[a]

monetary judgment over $100,000,” excluding interest and costs. (See State Court Civil Cover

Sheet submitted herewith.) Plaintiff’s representation on his civil cover sheet establishes for the

purposes of federal diversity jurisdiction that Plaintiff seeks in excess of $75,000 in disputed

damages, exclusive of interest and costs. See Paros Props. LLC v. Colo. Cas. Ins. Co., 835 F.3d

1264, 1272-73 (10th Cir. 2016) (noting that state court civil cover sheet unambiguously indicated

the amount in controversy was more than $100,000 and that there was “no reason not to credit an

assertion by an officer of the court on a matter of significant consequence in the state

proceeding”).

       10.      In light of the foregoing, the amount in controversy exceeds $75,000, exclusive of

interest and costs.

                                              VENUE

       1.       Venue is proper in the District of Colorado pursuant to 28 U.S.C. §§ 1391(b)(2)

and 1446(a).

                      PROCESS, PLEADINGS, AND ORDERS SERVED

       1.       As required by 28 U.S.C. § 1446(a), Civil Local Rule 81.1, and this Court’s

Electronic Case Filing Procedures, Version 6.1, Section IV, 4.4(b), copies of service of process,

pleadings, and orders filed in the State Court Action are being provided along with this Notice of

Removal.




                                                  4
Case 1:19-cv-00516-SKC Document 1 Filed 02/21/19 USDC Colorado Page 5 of 6




                                   NOTICE OF REMOVAL

       1.      Pursuant to 28 U.S.C. § 1446, the filing of a copy of this Notice with the Clerk of

the State Court effects the removal of the State Court Action. A copy of the Notice of Filing of

Notice of Removal, filed contemporaneously in the State Court Action, is attached hereto as

Exhibit 2.




Dated: February 21, 2019                            Respectfully submitted,



                                                    s/ Cedric D. Logan
                                                    John M. Fitzpatrick
                                                    Cedric D. Logan
                                                    Wheeler Trigg O’Donnell LLP
                                                    370 Seventeenth Street, Suite 4500
                                                    Denver, CO 80202-5647
                                                    Telephone: 303.244.1800
                                                    Facsimile: 303.244.1879
                                                    Email: fitzpatrick@wtotrial.com
                                                            logan@wtotrial.com

                                                    Attorneys for Defendant
                                                    Southwest Airlines Co.




                                                5
Case 1:19-cv-00516-SKC Document 1 Filed 02/21/19 USDC Colorado Page 6 of 6




                         CERTIFICATE OF SERVICE (CM/ECF)

       I HEREBY CERTIFY that on February 21, 2019, I electronically filed the foregoing

NOTICE OF REMOVAL with the Clerk of Court using the CM/ECF system and that a copy of

the foregoing was served on the following email address:


       •      jaquino@pribila.com

       •      tfields@pribila.com

       •      bpribila@pribila.com

                                          s/ Cedric D. Logan
